DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/21 has been entered.
Claim Objections
Claim objections made in the previous Office Action are now withdrawn in view of the amendments to Claims 4 and 7.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) mathematical concepts (mathematically characterizing S1 and S2) and mental process (separating the measured heart sounds into first heart sound and second heart sound and determining a blood pressure based on the characterization). This judicial exception is not integrated into a practical application because the claims are directed to an abstract idea with additional generic computer elements and non-invasive 
Dependent claims 2-7, 9-14, and 16-20 further limit the abstract idea recited in claims 1, 8, and 15 (mathematically characterizing and separating the measured heart sounds into first heart sound and second heart sound and determining a blood pressure based on the characterization) and does not further include any additional elements that are sufficient to amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-9, 14-16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schulhauser et al. (PG Pub. 2004/0167417) of record in view of Varshneya et al. (PG Pub. 2003/0095263).
Regarding Claims 1, 8, and 15, Schulhauser discloses a method of determining blood pressure, comprising: measuring heart sounds (see par. 18);
separating the measured heart sounds into a first heart sound (S1) (see 210 in Fig. 5) and a second heart sound (S2) (see 220 in Fig. 5 and par. 54);
continuously determining blood pressure as taught by Varshneya in the method/system of Schulhauser because Varshneya teaches (see par. 46) continuous readouts offer the opportunity to send a timely alarm in case of danger [emphasis added].
Regarding Claims 2, 9, and 16, Schulhauser discloses denoising the heart sounds (see noise reduction circuitry 70; Fig. 3B); determining a heart rate (see par. 53; and segmenting the heart sounds to identify S1 and S2 (see par. 56).
Regarding Claims 7, 14, and 20, Schulhauser further discloses wherein mathematically characterizing S1 and S2 further comprises calculating growth rates and a decay rates from S1 and S2 (see exponential regression; par. 89). The examiner .
	
Claims 5, 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schulhauser et al. (PG Pub. 2004/0167417) in view of Varshneya et al. (PG Pub. 2003/0095263) as applied to claims 1, 2, 8, 9, 15, and 16 above, and further in view of Pandia et al. (PG Pub. 2011/0066041). 
Regarding Claims 5, 12, and 18, Schulhauser discloses wherein separating the measured heart sounds into S1 and S2 further comprises:
applying an autocorrelation function to the de-noised heart sounds to generate correlated S1 and S2 sounds (see par. 89 and 97); but does not disclose the specifics of the autocorrelation function. Pandia discloses a heart sound analyzer with an autocorrelation function (see par. 97) and applying a moving window to the correlated S1 and S2 sounds (see par. 101); retaining S1 peaks and discarding two peaks between the S1 peaks (see par. 115 and 147). Pandia discloses removing samples from a sample stream in par. 115 and elaborates by identifying peaks relative to their position in time (see par. 147). The selection and elimination of specific peaks includes discarding two peaks because Pandia maintains that removing a single peak can still cause the error to ripple along (see par. 147). Pandia further discloses calculating an average interval between at least two of the S1 peaks (see heartbeat; par. 154). It would have been obvious to one of ordinary skill in the art at the time of the invention to apply a specific autocorrelation function to the S1 and S2 sounds as taught by Pandia in .

Allowable Subject Matter
Claims 3-4, 6, 10-11, 13, 17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA PATEL whose telephone number is (571)272-5818. The examiner can normally be reached 9-5 M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/N.P./           Examiner, Art Unit 3792 

/UNSU JUNG/           Supervisory Patent Examiner, Art Unit 3792